—In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of a resettled judgment of the Supreme Court, Queens County (Satterfield, J.), entered May 22, 2000, as awarded the plaintiff 57.4% of the interest in the marital residence and 100% of the interest in the parties’ cooperative apartment.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
“Equitable distribution presents matters of fact to be resolved by the trial court, and its distribution of the parties’ marital property should not be disturbed unless it can be shown that the court improvidently exercised its discretion in so doing” (Oster v Goldberg, 226 AD2d 515; see Petrie v Petrie, 124 AD2d 449, 450; Foxx v Foxx, 114 AD2d 605, 606). The Supreme Court providently exercised its discretion in distributing the marital property in this case (see Oster v Goldberg, supra).
The defendant’s remaining contentions are without merit. Santucci, J.P., Altman, S. Miller and McGinity, JJ., concur.